 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 1 of 8 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


JODIE LYNN STONE DALY,
an individual,
                                                       Case No.:
        Plaintiff,
v.

BYL COLLECTION SERVICES, LLC and
CARDIO NET, LLC,
foreign entities,

      Defendant.
_________________________________________/

                                           COMPLAINT

        Plaintiff, JODIE LYNN STONE DALY (hereinafter, “Plaintiff”), alleges the following

Complaint against Defendants, BYL COLLECTION SERVICES, LLC (hereinafter, “BYL”) and

CARDIO NET, LLC (hereinafter, “CARDIO NET”) (hereinafter collectively, “Defendants”).

                                 PRELIMINARY STATEMENT

        1.      This is an action for damages for violations of the Florida Consumer Collection

Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”) and the Fair Debt Collection

Practices Act 15 U.S.C. §§ 1692 et seq. (“FDCPA”)         wherein Defendants unlawfully attempt to

collect a consumer debt from Plaintiff via collection letters despite having actual knowledge that

Plaintiff was represented by counsel with respect to the consumer debt and Plaintiff did not owe this

debt.

                           JURISDICTION, PARTIES, AND VENUE

        2.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 for the

FDCPA claim and should exercise supplemental jurisdiction over the state FCCPA claims pursuant



                                                 -1-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 2 of 8 PageID 2




to 28 U.S.C. § 1367(a), as such claims are so closely related so as to form part of the same case or

controversy.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), in that the acts

giving rise to this action occurred in this District.

        4.      At all material times herein, the conduct of Defendant, complained of below, occurs

in Hillsborough County, Florida.

        5.      At all material times herein, Plaintiff is an individual residing in Hillsborough County,

Florida.

        6.      At all material times herein, Defendants are a foreign entity that, themselves and

through their subsidiaries, regularly collect debts from consumers in Hillsborough County, Florida.

        7.      At all material times herein, Defendants use instrumentalities of interstate commerce

or the mails in a business the principal purpose of which is the collection of debts.

        8.      At all material times herein, Defendants regularly collect or attempt to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.

                       FCCPA AND FDCPA STATUTORY STRUCTURE

        9.      The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e);

Fla. Stat. §§ 559.55 and 559.77(5).

        10.     The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

liability on any creditor/person as well as any debt collector—who “uses any instrumentality of

interstate commerce or the mails in any business the principal purposes of which is the collection of

any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed or due



                                                    -2-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 3 of 8 PageID 3




or asserted to be owed or due to another” and both statutes prohibit engaging in particular violative

conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat. § 559.55(5).

         11.   Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying of information

regarding a debt directly or indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2);

Fla. Stat. § 559.55(2) (emphasis added).

                                  GENERAL ALLEGATIONS

       12.     At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

         13.   At all material times herein, Defendants are a “creditor” as defined by Florida

 Statutes, Section 559.55(5).

       14.     At all material times herein, BYL is a “debt collector” as defined by the FDCPA.

       15.     At all material times herein, Defendants attempt to collect a consumer debt,

including but not limited to, a personal medical device balance allegedly owed by Plaintiff.

(hereinafter, the “Debt”).

       16.     At all material times herein, the Debt is a consumer debt, an obligation resulting

from transactions for goods or services incurred primarily for personal, household, or family use.

       17.     At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Florida Statutes, Section 559.55(3); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

       18.     At all material times herein, Defendants’ conduct, with regard to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).



                                                 -3-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 4 of 8 PageID 4




        19.     At all material times herein, Defendants acted themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

        20.     Plaintiff retained undersigned counsel for purposes of this matter, and Plaintiff is

obligated to pay her attorneys a reasonable fee and reimburse her attorneys for reasonable costs

expended in this action.

        21.     All necessary conditions precedent to the filing of this action occurred or Defendants

waived the same.

                                        FACTUAL ALLEGATIONS

        22.     In or around November 4, 2019, Plaintiff retained the law firm of Christie D.

Arkovich, P.A. in order to file a Chapter 7 Bankruptcy.

        23.     On or about November 7, 2019, Defendant was notified, via the Certificate of

Notice, of Plaintiff’s Chapter 7 bankruptcy. A true and correct copy of the Certificate of Notice is

attached as Exhibit A.

        24.     Further, Plaintiff’s Chapter 7 bankruptcy was discharged on February 10, 2020. A

true and correct copy of the Discharge is attached as Exhibit B.

        25.     Despite this, on July 15, 2020, BYL mailed directly to Plaintiff a collection letter in

attempts to collect the Debt. A true and correct copy of the Collection Letter is attached as Exhibit

C.

        26.     Defendants’ conduct caused Plaintiff to suffer injuries in fact through significant

anxiety, emotional distress, frustration, and anger. Specifically, Plaintiff thought she had ridden

herself of this Debt, yet she was still receiving collection attempts.




                                                   -4-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 5 of 8 PageID 5




       27.     Florida Statutes, Section 559.77, provides for the award of up to $1,000.00 statutory

damages, actual damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff,

should Plaintiff prevail in this matter against Defendant.

       28.     The FDCPA provides for the award of up to $1,000.00 statutory damages, actual

damages, punitive damages, an award of attorneys’ fees, and costs to Plaintiff, should Plaintiff

prevail in this matter against Defendant.

                                COUNT ONE:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(9)

       Plaintiff re-alleges paragraphs one (1) through twenty-eight (28) as if fully restated herein

and further states as follows:

       29.     Defendants are subject to, and violated the provisions of, Florida Statutes, Section

559.72(9) by attempting to collect a debt that they knew was not legitimate.

       30.     Specifically, as noted above, Plaintiff received a Discharge of her Debt in February

10, 2020; yet, Defendants’ sent a collection letter to Plaintiff on July 15, 2020 in attempts to collect

the debt.

       31.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.


                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICES –
               VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(18)

       Plaintiff re-alleges paragraphs one (1) through twenty-eight (28) as if fully restated herein

and further states as follows:

       32.     Defendants are subject to, and violated the provisions of, Florida Statutes, Section

559.72(18) by communicating directly with a debtor if the person knows that the debtor is

                                                  -5-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 6 of 8 PageID 6




represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain,

such attorney’s name and address.

       33.     Specifically, as noted above, Cardio Net was notified by the Certificate of Notice

that Plaintiff was represented by the law firm of Christie D. Arkovich, P.A., yet Cardio Net still

retained BYL to continue to attempt to collect the Debt directly from Plaintiff.

       34.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT THREE:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
              VIOLATION OF 15 UNITED STATES CODE, SECTION 1692e,
                            1692e(2)(A), and 1692c(a)(2)

       Plaintiff re-allege paragraphs one (1) through twenty-eight (28) as if fully restated herein

and further state as follows:

               35.     Defendant is subject to, and violated the provisions of, United States Code,

       Section 1692e and 1692e(2)(A) by attempting to collect a debt that is not owed, and

       1692c(a)(2) by communicating directly with a debtor if the debt collector knows that the

       debtor is represented by an attorney with respect to such debt and has knowledge of, or can

       readily ascertain, such attorney’s name and address.

       36.     Specifically, as noted above, Defendant was notified by the Certificate of Notice

that Plaintiff was represented by the law firm of Christie D. Arkovich, P.A., and the debt was

discharged on February 10, 2020, yet Defendants still continued to attempt to collect the Debt

directly from Plaintiff.

       37.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by United States Code, Section 1692k.

                                    PRAYER FOR RELIEF

                                                  -6-
 Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 7 of 8 PageID 7




       WHEREFORE, as a direct and proximate result of Defendant’s conduct, Plaintiff

respectfully requests an entry of:

                       a.      Judgment against Defendants declaring that Defendant violated the

               FCCPA;

                       b.      Judgment against Defendants for maximum statutory damages for

               violations of the FCCPA;

                       c.      Judgment against BYL declaring that Defendant violated the

               FDCPA;

                       d.      Judgment against BYL for maximum statutory damages for

               violations of the FDCPA;

                       e.      Actual damages;

                       f.      An award of attorneys’ fees and costs; and

                       g.      Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendants and demands that Defendants and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD, P.A.
                                              /s/ Jon P. Dubbeld
                                              Jon P. Dubbeld, Esq., FBN 105869
                                              Jordan T. Isringhaus, Esq., FBN 0091487
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Swift, Isringhaus & Dubbeld, P.A.

                                                 -7-
Case 8:20-cv-02207-VMC-AAS Document 1 Filed 09/18/20 Page 8 of 8 PageID 8




                                 10460 Roosevelt Blvd. N.
                                 Suite 313
                                 St. Petersburg, FL 33716
                                 Phone: (727) 755-3676
                                 Fax: (727) 255-5332
                                 jdubbeld@swift-law.com
                                 aswift@swift-law.com
                                 jisringhaus@swift-law.com
                                 Attorneys for Plaintiff




                                   -8-
